Judgment and order affirmed, with costs. No opinion. Kelly, P. J., Young and Hagarty, JJ., concur; Kapper and Lazansky, JJ., dissent, and vote to reverse and for a new trial, upon the ground that it was error to charge, as a matter of law, that the ambulance had the right of way. While such a vehicle has a special right of way under the General Highway Traffic Law (subdivision 1 of section 12), and is not, in our opinion, limited to the restrictions imposed on ordinary vehicles under subdivision 4 of said section 12,  we think it cannot be said, as a matter of law, under the circumstances shown by the record, that the defendant’s truck was bound to accord the ambulance the right of way, but that the question whether or not the latter vehicle had the right of Way, in the light of all the facts, should have been left to the jury.